399 Pa. 405 (1960)
Prager, Appellant,
v.
McAdam.
Supreme Court of Pennsylvania.
Submitted March 17, 1960.
April 19, 1960.
Before JONES, C.J., BELL, MUSMANNO, JONES, COHEN, BOK and EAGEN, JJ.
*406 Carmen V. Marinaro, for appellant.
Lee C. McCandless, for appellee.
OPINION PER CURIAM, April 19, 1960:
The decree dismissing the bill of complaint is affirmed at the appellant's costs on the opinion of President Judge SHUMAKER sustaining the defendant's preliminary objections to the complaint which shows on its face the insufficiency of the writing relied upon.
Decree affirmed at appellant's costs.